KEVIN G. CLARKSON
ATTORNEY GENERAL

Rebecca H. Cain (Alaska Bar No. 9811056)
Chief Assistant Attorney General
Department of Law
1031 West Fourth Avenue, Suite 200
Anchorage, AK 99501
Telephone: (907) 269-6600
Facsimile: (907) 276-3697
Email: rebecca.cain@alaska.gov

Attorney for Defendants

                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF ALASKA

 DENALI NICOLE SMITH, on behalf of           )
 herself and others similarly situated,      )
                                             )
                Plaintiffs,                  )
                                             )
 v.                                          )   Case No. 3:19-cv-00298-HRH
                                             )
 MICHAEL DUNLEAVY, in his official )
 capacity of Governor of the State of        )
 Alaska, KEVIN CLARKSON, in his              )
 official capacity as Attorney General of    )
 the State of Alaska, BRUCE                  )
 TANGEMAN, in his official capacity as )
 Commissioner of the State of Alaska,        )
 Department of Revenue, ANNE WESKE, )
 in her official capacity as Director of the )
 Permanent Fund Division, State of           )
 Alaska, Department of Revenue,              )
                                             )
                Defendants.                  )

           OPPOSITION TO MOTION FOR LEAVE TO AMEND COMPLAINT

      I.     Introduction

      Defendants, Governor Michael Dunlevy, Attorney General Kevin Clarkson, acting

Commissioner Mike Barnhill, and Director Anne Weske (“State”), oppose plaintiff,

Denali Smith’s (“Smith”) request to amend her complaint in this matter. [Dkt. 15] Ms.



        Case 3:19-cv-00298-HRH Document 20 Filed 01/28/20 Page 1 of 12
Smith seeks to amend her complaint in three ways: (1) adding three new plaintiffs; (2)

substituting Acting Commissioner of Revenue Mike Barnhill for former Commissioner

Tangeman; and (3) adding a claim that asks the Court to order the State to provide Ms.

Smith with extensive information about other PFD applicants and information concerning

marriage certificates issued by the State and benefits provided to State employees.

       The State opposes Ms. Smith’s request for leave to amend. The amendments

sought are futile and therefore appropriately denied on that basis alone. In addition to

being futile and legally untenable, Ms. Smith’s request that the State provide her with

protected information about other Alaskans’ permanent fund applications and

information about marriage licenses and benefits paid to state employee and their

families, unrelated to any claim before this court, seeks to invade the privacy of non-

parties, and would impose an undue burden on the State. These amendments are not in

the interest of justice and should be denied.

       II.    Argument

              A.     Standards governing motions to amend

       Trial courts have broad discretion to grant leave to amend where “justice so

requires,” but leave is properly denied where the amendments would cause undue delay,

are brought in bad faith, there is undue prejudice to the opposing party, or the

amendments are futile.” 1 Futility of amendment by itself can justify the denial of a




1
       Leadsinger, Inc. v. BMG Music Pub., 512 F.3d 522, 532 (9th Cir. 2008).

Smith v. Dunleavy, et al                             3:19-cv-00298-HRH
Opp. to Mot.
        CaseTo  Amend
             3:19-cv-00298-HRH                               Page22ofof12
                               Document 20 Filed 01/28/20 Page          12
motion for leave to amend.2 An amendment is futile if it would not survive a dispositive

motion.3 For the reasons discussed below, the amendments sought by Ms. Smith are

either futile or unnecessary. In addition, the amendments seeking far reaching

information about other individuals PFD applications, marriage licenses, and benefits

paid to state employees and their families are an unwarranted invasion of those

individual’s privacy and unduly burdensome on the State.

              B.     Ms. Smith’s proposed amendment seeking to add new plaintiffs
                     is futile because the new plaintiffs’ proposed claims are already
                     moot or are not cognizable

       The primary focus of Ms. Smith’s motion to amend is to add the claims of three

new plaintiffs, Megan Hodge and her children, I.H. and B.H. [Dtk. 15-2 at 3] The

amended complaint asks for payment of the new plaintiffs’ PFDs, refund of the appeal

fee Ms. Hodge paid to appeal the denial of her children’s PFDs, unspecified monetary

relief, and declaratory and injunctive relief barring the State from enforcing AS

25.05.011 -.013 in the future. [Dkt. 15-5] For the reasons discussed below, the proposed

amendments are futile because the requested claims for relief are moot, not cognizable, or

merely repeat relief requested in the existing complaint

                     i.     Amendments seeking payment of the Hodges’ PFDs and
                            any appeal fees

       Ms. Smith’s amended complaint seeks to add Ms. Hodge and her children to the

existing action, in part to obtain payment of their 2019 PFDs and the appeal fee that Ms.


2
       U.S. ex rel. Lee v. SmithKline Beecham, Inc., 245 F.3d 1048, 1052 (9th Cir. 1999).
3
       Roth v. Garcia Marquez, 942 F.2d 617, 628-29 (9th Cir.1991).

Smith v. Dunleavy, et al                             3:19-cv-00298-HRH
Opp. to Mot.
        CaseTo  Amend
             3:19-cv-00298-HRH                               Page33ofof12
                               Document 20 Filed 01/28/20 Page          12
Hodge paid to appeal the initial denial of her children’s PFDs. [Dkt. 15-2 at 7] But, as the

amended complaint acknowledges, the State has already paid each of the Hodges their

2019 PFDs. [Dkt. 15-2 at 4] The appeal fee Ms. Hodge paid to appeal the denial of her

children’s PFD has also already been refunded. [Exhibit A at 3-4, Exhibit B and C].4

Accordingly the primary relief sought on behalf of the Hodge plaintiffs has already been

provided.

       Because all the relief requested has already been granted, the proposed amendment

is futile and Ms. Smith’s request for leave to amend to add these plaintiffs’ and their

claims should be denied.

                     ii.    Amendments seeking other unspecified damages for the
                            new plaintiffs

       Ms. Smith’s amended complaint also suggests that she seeks to add the new

plaintiffs in order to recover other unspecified monetary damages on their behalf

resulting from the denial of their 2019 PFDs. [Dkt. 15-2 at 5, 7] This amendment also

fails because the proposed claims are not cognizable and would, if allowed, be subject to

an immediate motion to dismiss.

       The complaint and amended complaint seek relief from named defendants in their

official capacity under 42 U.S.C. § 1983. Such a lawsuit is, in essence, a suit against the



4
       There is no appeal fee due for Ms. Hodge’s PFD because Ms. Hodge did not
appeal the denial of her own PFD. Exhibit A at 3. When reviewing the appeal for her
children, PFD Division staff noted that the children’s PFD had been denied based on AS
25.05.013. Id. Division staff then located the denial of Ms. Hodge’s PFD, corrected the
denial and issued payment to her. All three Hodges’ have now received their 2019 PFDs.
Id.

Smith v. Dunleavy, et al                             3:19-cv-00298-HRH
Opp. to Mot.
        CaseTo  Amend
             3:19-cv-00298-HRH                               Page44ofof12
                               Document 20 Filed 01/28/20 Page          12
State.5 States, state agencies, and state officials sued in their official capacity are not

“persons” for the purposes of bringing a section 1983 claim.6 Accordingly, neither Ms.

Hodge nor Ms. Hodge’s children have a cognizable claim against the identified

defendants for monetary damages as pled in the amended complaint. These claims would

be subject to dismissal under Rule 12(b)(6) and therefore the proposed amended claims

are futile.

                      iii.    Amendments seeking declaratory and injunctive relief

       The final category of relief that Ms. Smith seeks to request for the Hodge plaintiffs

in the amended complaint is declaratory and injunctive relief barring the State from

denying an otherwise eligible resident’s PFD based on enforcement of AS 25.05.013. As

discussed in the preceding section, all the other claims that the amended complaint adds

on behalf of the Hodge plaintiffs have been paid. Although an exception to this

jurisdictional rule against reviewing moot disputes can exist where an issue presented is

“capable of repetition, yet evading review”7 this situation is not presented by the

proposed amended complaint.

       Ms. Smith’s action is unusual in that it seeks relief that had already been granted

before the filing of their claims. Both Ms. Smith’s and the Hodge family’s PFDs have

already been paid and this court has already reviewed the constitutionality of AS

25.03.013. None of the named defendants or the State of Alaska dispute that holding.


5
       See Kentucky v. Graham, 473 U.S. 159, 165-66 (1985).
6
       Will v. Mich. Dep’t of State Police, 491 U.S. 58, 66 (1989).
7
       City of Los Angeles v. Lyons, 461 U.S. 95, 101–102 (1983).

Smith v. Dunleavy, et al                             3:19-cv-00298-HRH
Opp. to Mot.
        CaseTo  Amend
             3:19-cv-00298-HRH                               Page55ofof12
                               Document 20 Filed 01/28/20 Page          12
Rather, they have explained that the PFD denials were a mistake that State either has or is

already actively attempting to remedy.8 Thus, there is not additional relief that this Court

can grant. But even if there is, whatever additional review or remedy Ms. Smith seeks for

injunctive or declaratory relief is available through Ms. Smith’s existing claim. There is

no need to add additional plaintiffs who would only add further delay and expense to the

existing action.9 Accordingly, Ms. Smith’s request to amend her complaint to add new

plaintiffs’ claims which are already moot should be denied.

              C.     Ms. Smith’s proposed amendment substituting acting
                     Commissioner Mike Barnhill for former Commissioner
                     Tangeman is unnecessary

       The amended complaint also seeks to substitute acting Commissioner of Revenue,

Mike Barnhill for former Commissioner of Revenue, Bruce Tangeman. [Dkt. 15 at 2]

However, because Ms. Smith’s suit was brought against former Commissioner Tangeman

in his official capacity it is not necessary to separately seek to amend the existing

complaint on this basis.10 When an official is sued in their official capacity ceases to hold




8
       http://www.law.state.ak.us/press/releases/2019/112219-SmithPFD.html
9
       Federal rules of civil procedure are to be “construed, administered, and employed
by the court and the parties to secure the just, speedy, and inexpensive determination of
every action and proceeding.” Fed. R. Civ. P. 1.
10
        See Kentucky v. Graham, 473 U.S. 159, 165-66 (1985) explaining that personal-
capacity suits seek to impose personal liability upon a government official for actions he
takes under color of state law while official-capacity suits “generally represent only
another way of pleading an action against an entity of which an officer is an agent.” Id. at
165-66. Thus, when an official named in an official capacity suit dies or resigns the
official’s successor will automatically be substituted. Id. at 166 n.11.

Smith v. Dunleavy, et al                             3:19-cv-00298-HRH
Opp. to Mot.
        CaseTo  Amend
             3:19-cv-00298-HRH                               Page66ofof12
                               Document 20 Filed 01/28/20 Page          12
office, the officer’s successor is automatically substituted as a party.11 The proposed

amendment is not required. Nor is it in the interest of justice. Because Mr. Barnhill is

only acting in a temporary capacity, under Ms. Smith’s approach further amendments

would be needed once a permanent commissioner is named and confirmed by the

legislature. The proposed amendment is unnecessary and should be denied.

              D.     Ms. Smith’s proposed amendment seeking information
                     concerning marriage licenses, state employee benefits, and the
                     identities and personal information of other individuals found
                     ineligible for a PFD should also be denied because these
                     amendments are futile, impose an undue burden on the State,
                     and unnecessarily invade the privacy of non-parties

       Ms. Smith’s final basis for seeking leave to amend her complaint is “to articulate

the remedies requested with greater specificity.” [Dkt. 15 at 2] Although Ms. Smith’s

motion fails to specify these additional remedies requested, comparison of the two

complaints indicates that Ms. Smith seeks to ask the Court: (1) to require the State to

provide her with information concerning any member of a same sex couple who has been

denied a marriage license by the state and order the state to issue these hypothetical

couples marriage licenses; (2) identify to Ms. Smith any State employees or members of

their families who were denied medical benefits based on their same sex marriage and

pay these benefits; (3) identify to Ms. Smith any State employees or members of their

families who were denied retirement benefits based on their same sex marriage; and (4)

identify the name, address, phone number, and email addresses of all individuals denied a




11
       Fed. R. Civ. P 25(d).

Smith v. Dunleavy, et al                             3:19-cv-00298-HRH
Opp. to Mot.
        CaseTo  Amend
             3:19-cv-00298-HRH                               Page77ofof12
                               Document 20 Filed 01/28/20 Page          12
PFD from 2014 forward based on their marriage to a person of the same sex. For the

reasons discussed below, these amendments are not only futile but needlessly invade the

privacy of individuals who are not parties to the litigation, address matters that the

plaintiffs have no standing to pursue, and put an undue burden on the State.

                     i.      Ms. Smith’s claims concerning state issued marriage
                             licenses and state employee benefits

       The amendments seeking relief concerning marriage licenses and benefits

available to State employees and their families are futile. The amended complaint fails on

its face to demonstrate any basis upon which the identified plaintiffs have standing to

bring such claims. To have standing a plaintiff must allege “(1) an injury that is (2) fairly

traceable to the defendant's allegedly unlawful conduct and that is (3) likely to be

redressed by the requested relief.”12 To establish the necessary injury, a plaintiff must

demonstrate that she suffered “an invasion of a legally protected interest” that is

“concrete and particularized” and “actual or imminent, not conjectural or hypothetical.”13

Such an injury “must affect the plaintiff in a personal and individual way.”14

       None of the plaintiffs identified in the amended complaint can meet this standard

with respect to marriage licenses or state employee benefits. Neither Ms. Smith nor Ms.

Hodge allege that the State has denied their request for a marriage license. Neither Ms.

Smith nor Ms. Hodge allege that they are State employees or the spouses of State


12
       Lujan v. Defs. of Wildlife, 504 U.S. 555, 590 (1992).
13
       Id. at 560 (citations omitted).
14
        Valley Forge Christian Coll. v. Americans United for Separation of Church and
State, Inc., 454 U.S. 464, 472 (1982)

Smith v. Dunleavy, et al                             3:19-cv-00298-HRH
Opp. to Mot.
        CaseTo  Amend
             3:19-cv-00298-HRH                               Page88ofof12
                               Document 20 Filed 01/28/20 Page          12
employees who have been denied employment-based benefits by the State. Indeed, the

complaint acknowledges that neither Ms. Smith nor Ms. Hodge have any knowledge of

any person who has been denied a marriage license by the State or a state-employee

benefit based on their marriage to a person of the same sex. [Dkt. 15-2 at 4] Ms. Smith

and Ms. Hodge are not permitted to pursue mere “potential” claims regarding complete

strangers to whom they have no relationship—plaintiffs did not bring this case as a class

action nor would they have a legal basis upon which to do so under Fed. R. Civ. P. 23.

       The amended complaint’s complete failure to include any allegations that would

support standing for these plaintiffs to pursue claims concerning marriage licenses or

concerning state employee benefits dooms it to dismissal. Standing is an unwaivable

federal jurisdictional requirement for district courts..15 Because none of the plaintiffs

have standing to bring claims concerning state-issued marriage licenses or state-employee

benefits, the proposed amendments are futile. Ms. Smith’s request for leave to file an

amended complaint adding relief concerning marriage licenses and state employee

benefits must be denied.

       Moreover, Ms. Smith unnecessarily seeks to invade the privacy of others by

demanding sensitive private personal and medical information. The plaintiffs do this

without any basis to suppose that any Alaskan has been denied a marriage license, has

been denied retirement benefits, or that any state employee or dependent has been denied

insurance coverage because of their same-sex marriage. Because this request is based



15
       Id.

Smith v. Dunleavy, et al                             3:19-cv-00298-HRH
Opp. to Mot.
        CaseTo  Amend
             3:19-cv-00298-HRH                               Page99ofof12
                               Document 20 Filed 01/28/20 Page          12
solely on hypothetical harms that Ms. Smith has no reason to believe have occurred to

non-party third-parties with whom she has no relationship, this Court should deny leave

to amend the complaint in this way. Further, in addition to these claims being futile, the

plaintiff’s demand for information regarding marriage licenses and employee benefits

would require the State to sift through thousands of documents and is therefore unduly

burdensome, particularly because Ms. Smith openly admits that she lacks any evidence or

information to suggest that any one has been denied a marriage license or any benefit of

employment based on AS 25.05.011—.013.

                     ii.    Ms. Smith’s amendments asking the Court to order the
                            State to produce personal information of other unnamed
                            individuals

       In addition to her claims concerning marriage certificates and state employee

benefits, Ms. Smith asks the Court to order the State to produce the names, addresses,

telephone numbers, and email addresses of all individuals who the State found ineligible

for a PFD based on their marriage to a person of the same sex. [Dkt. 15-2 at 6-7]

       This request is also futile, needlessly invades the privacy of others who are not

parties to this action, and imposes an undue burden on the State. The requested

information is more akin to a discovery request than a demand for relief in a complaint.

There is therefore no just reason to allow Ms. Smith to add it here. To the extent that Ms.

Smith believes this information to be discoverable, she already has the ability to seek it

from the State and litigate before the Court whether she is entitled to that information and




Smith v. Dunleavy, et al                             3:19-cv-00298-HRH
Opp. toCase
        Mot. To Amend
             3:19-cv-00298-HRH                             Page10
                               Document 20 Filed 01/28/20 Page  10 of
                                                                   of12
                                                                      12
under what circumstances.16 Ms. Smith cannot make information automatically

discoverable by specifically asking the court for such relief in the complaint particularly

when the information relates to individuals not before the court and with whom she has

no relationship.17 The requested amendment is futile and not in the interest of justice and

thus should be denied.

       III.   Conclusion

       For the reasons explained above, Ms. Smith’s request for leave to amend should

be denied. The claims that Ms. Smith seeks to add are either moot, unnecessary, or, to

the extent addressable at all, can be reviewed by the Court through the existing

complaint and court process. The proposed amendments are not in the interest of

justice but would add further delay and expense to the existing litigation and thus

should be denied.

       DATED: January 28, 2020.

                                          KEVIN G. CLARKSON
                                          ATTORNEY GENERAL


                                          By:     /s/Rebecca H. Cain
                                                  Rebecca H. Cain
                                                  Chief Assistant Attorney General
                                                  Alaska Bar No. 9811056
                                                  Department of Law
                                                  1031 West Fourth Avenue, Suite 200
                                                  Anchorage, AK 99501

16
        Permanent Dividend Fund application information is protected from disclosure by
statute and may only be produced under limited circumstances. See AS 43.23.110.
17
       Neither the original complaint nor the proposed amended complaint alleges that
they seek relief on a class wide basis under Federal Rule of Civil Procedure 23.

Smith v. Dunleavy, et al                             3:19-cv-00298-HRH
Opp. toCase
        Mot. To Amend
             3:19-cv-00298-HRH                             Page11
                               Document 20 Filed 01/28/20 Page  11 of
                                                                   of12
                                                                      12
                                              Phone: (907) 269-6600
                                              Facsimile: (907) 276-3697
                                              Email: rebecca.cain@alaska.gov
                                              Attorney for Defendants
Certificate of Service

I certify that on January 28, 2020 the foregoing OPPOSITION TO MOTION FOR
LEAVE TO AMEND COMPLAINT was served electronically on:

Caitlin Shortell                              Heather L. Gardner
Shortell, Gardner & Ahearn LLC                Shortell, Gardner & Ahearn LLC
911 W. 8th Ave., Suite 204                    645 G Street, Suite 100-75
Anchorage, AK 99501                           Anchorage, AK 99501


cs.sgalaw@gmail.com and hgardnerlaw@gmail.com


/s/Sabina Perez-Figueroa
Sabina Perez-Figueroa, Law Office Assistant




Smith v. Dunleavy, et al                             3:19-cv-00298-HRH
Opp. toCase
        Mot. To Amend
             3:19-cv-00298-HRH                             Page12
                               Document 20 Filed 01/28/20 Page  12 of
                                                                   of12
                                                                      12
